Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-568

IN RE SCOTT B. GILLY,
                   Respondent.                     DDN: 355-16
A Suspended Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No.      442356

BEFORE:      Thompson, Associate Judge, and Washington and Farrell, Senior
           Judges.
                                  ORDER
                        (FILED – November 2, 2017)

       On consideration of the certified order of the United States District Court for
the Southern District of New York suspending respondent from the practice of law
with leave to petition for reinstatement after one year; this court’s June 9, 2017,
order temporarily suspending respondent in this case and directing him to show
cause why identical reciprocal discipline should not be imposed; the statement of
Disciplinary Counsel regarding reciprocal discipline; and respondent’s response to
the show cause order in which he does not oppose identical reciprocal discipline but
requests the reciprocal suspension run nunc pro tunc from September 12, 2016,
when he was suspended by the District Court; and it appearing that respondent filed
the required D.C. Bar R. XI, § 14 (g) affidavit in this case on July 7, 2017, but has
not practiced law in the District of Columbia since the filing of the affidavit for his
prior suspension in this jurisdiction, it is

       ORDERED that Scott B. Gilly is hereby suspended from the practice of law in
the District of Columbia for one year nunc pro tunc to September 12, 2016, with
reinstatement subject to a fitness requirement. See In re Sibley, 990 A.2d 483,
487-88 (D.C. 2010) (explaining that the presumption of identical discipline in D.C.
Bar R. XI, § 11 (c) will prevail except in “rare” cases); In re Cole, 809 A.2d 1226,
1227 n.3 (D.C. 2002) (explaining that in unopposed reciprocal matters the
“imposition of identical discipline should be close to automatic”).

                                 PER CURIAM